Citation Nr: 1543561	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  13-18 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1962 to December 1965. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in New Orleans, Louisiana, currently has jurisdiction of the claims file.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Board remanded the claim in June 2014 to afford the Veteran a Board hearing.  
The Veteran testified before the undersigned in an August 2015 Travel Board hearing, the transcript of which is included in Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he has a lung disorder that is related, at least in part, to his in-service asbestos exposure.

The Veteran's occupational specialty during service was as an airman, which is considered by the Department of Defense to have resulted in some exposure to asbestos.  See also April 2008 rating decision (noting that the Navy has compiled a list of Navy job titles and probability of exposure estimates to aid in determining the likelihood of exposure to asbestos in service.  The probability of exposure for an Airman is listed as minimal).

During a February 2013 VA examination, and during his August 2015 Board hearing, the Veteran stated that, during service, he used a thick asbestos cloth to insulate heat during welding duties.  He also stated that he slept on the asbestos cloth during service because it was soft.  He also testified that he slept near pipes that were covered in asbestos.  The Veteran reported significant asbestos exposure after service separation while working as an insulator.  For these reasons, the Board finds that the Veteran was exposed to asbestos during service and after service separation.

The evidence includes a March 1996 Consulting and Clinical Evaluation in Occupational and Environmental Health report where the Veteran was noted to have a history of heavy exposure to asbestos as an insulator beginning in 1966.  It was further noted that the Veteran had "earlier exposure to asbestos while serving in the United States Navy."  The doctor noted that chest x-rays showed scarring of the pleura "of the type frequently caused by asbestos."  The Veteran was diagnosed with pleural asbestosis (scarring of the lining around the lungs due to asbestos).  This diagnosis was noted to be supported by the Veteran's long history of exposure to asbestos.  The Veteran was instructed to immediately stop smoking cigarettes as smokers who had been exposed to asbestos had an "extraordinary high risk of developing lung cancer."  

The Veteran underwent a CT scan of his chest in September 1996 at the Medical Center of Louisiana at New Orleans.  Findings revealed hyalinized pleural plaque bilaterally with small foci of calcification.  In addition, linear opacities consistent with "subpleural fibrosis" were present both anteriorly and posteriorly in both lungs.  These findings were noted to be "consistent with the patient's history of asbestos exposure." 

In an April 1998 Asbestos Evaluation Summary from the Oschner Clinic, the Veteran was noted to be an asbestos-exposed worker from "1964 to 1995."  It was further noted that the Veteran had smoked cigarettes daily for 30 years, but had quit at the age of 50.  A chest x-ray was reviewed and pulmonary function testing was conducted.  The diagnoses rendered included pleural changes consistent with a clinical diagnosis of asbestos-related pleural disease, and a non-calcified nodule in the left lower lobe.  

The Veteran was afforded a VA examination in February 2013.  The examiner diagnosed the Veteran with chronic obstructive pulmonary disease (COPD) and non-small cell lung cancer.  The examiner then opined that the Veteran's condition was less likely than not related to service.  In support of this opinion, the examiner stated the following:

"The Veteran's occupational specialty during service was as an airman, which is considered by the Department of Defense to have resulted in minimal exposure to asbestos.  His CT shows evidence of asbestos-related pleural change and minimal parenchymal scarring consistent with asbestosis.  The mild scarring present is more likely due to his history of radiation treatment to the lung for lung cancer. Minimal exposure to asbestos can cause pleural plaques.  It takes a much larger dose to cause asbestosis.  Therefore, it is more likely than not that his lung cancer is due to smoking.  This is based upon the fact that his cumulative asbestos exposure was too small to cause fibrosis.  If there is no fibrosis, then it is unlikely that asbestos is the cause of his lung cancer."

The Board finds the February 2013 VA medical opinion to be inadequate as it appears to be based on an inaccurate factual premise and is contradictory to other medical evidence of record.  

In this regard, the February 2013 VA examiner stated that the Veteran's "cumulative asbestos exposure was too small to cause fibrosis."  However, the other medical evidence discussed above discusses the Veteran's heavy exposure to asbestos after service separation and exposure to asbestos during service.  Further, it appears that the February 2013 VA examiner did not find that the Veteran had fibrosis; as such, he opined that "if there is no fibrosis, then it is unlikely that asbestos is the cause of his lung cancer."  However, the September 1996 CT scan showed linear opacities consistent with subpleural fibrosis consistent with the Veteran's history of asbestos exposure.

The February 2013 VA examiner stated that the Veteran's CT scan showed evidence of asbestos-related pleural change and minimal parenchymal scarring consistent with asbestosis.  This statement appears to relate the Veteran's scarring with asbestosis.  In the next sentence, however, the examiner stated that the Veteran's scarring was more likely due to his history of radiation treatment for lung for lung cancer.  Despite several diagnoses for asbestosis in the record, to include in VA treatment records, the VA examiner did not diagnose the Veteran with this disorder.  In addition, while the examiner noted a diagnosis of COPD but did not address the etiology of that disorder.

For these reasons, the Board finds that clarification is needed and a new medical opinion should be obtained.  Specifically, the opinion should address whether the Veteran's in-service exposure to asbestos contributed, at least in part, to his currently diagnosed lung disorders.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a medical opinion regarding the etiology of the Veteran's lung disorders.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  A physical examination is not warranted unless deemed necessary by the examiner.  

The examiner should set forth a diagnosis for all currently found lung disorders.  The examiner is asked to render an opinion as to whether the Veteran's in-service asbestos exposure is at least as likely as not to have contributed to the Veteran's currently diagnosed lung disorders.  (Note: The Veteran has been found to have had exposure to asbestos in service and after service separation.  The record includes evidence showing diagnoses of asbestosis, lung cancer, and COPD). 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions should be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

2.  Thereafter the claim should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

